DETAILED ACTION
This office action follows a reply filed on August 14, 2021.  Claim 1 has been amended.  Claims 1, 4, 7, 18 and 19 are currently pending and under examination.
The rejection over WO ‘175 in view of WO ‘318 is withdrawn, as applicants have amended to require the inclusion of the plastomer.
However, the rejection over Bonekamp in view of Roth is deemed proper and is therefore maintained for the reasons set forth below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 4, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonekamp (WO 2015/199925) in view of Roth (WO 2009/080554), as evidenced Dow (INSPIRE 114, DOW, 2007, 2 pages).
Bonekamp teaches a polyolefin photovoltaic backsheet comprising a polypropylene layer stabilized with (A) at least one hindered amine with 2,2,6,6-tetralkylpiperidine (B) a thioester, and optionally, (C) at least one hindered hydroxybenzoate and/or (D) an ortho hydroxyl triazine compound, where one of the layers of the PV backsheet can comprise at least one of (1) a non-halogenated organic or inorganic compound, (2) a halogenated, nonphosphorus organic compound, (3) a halogenated phosphorus compound, or (4) an anti-drip 
Bonekamp specifically teaches a backsheet comprising layers A, B and C, where a bottom layer C of the backsheet as comprising a polyolefin, specifically listed to include INSPIRE D114 which is a branched impact copolymer polypropylene with a MFR of 0.5 dg/min (230ºC/2.16 kg) and a melting point of 164ºC ([0036]), and a Vicat Softening point of 152ºC, as evidenced by Dow, which may comprise an impact modifier, such as ethylene octane plastomers in an amount of most preferably 8-30 wt% (p. 11, [0037]), which meets applicants’ (iv), where the HALS is present in an amount of 0.5-3 wt%, the hydroxybenzoate is present in an amount of 0-1.5 wt%, the ortho-hydroxy triazine is present in an amount of 0-0.3 wt% and the thioester is present in an amount of 0.1-0.8 wt% (p. 27, [0088]), and where the flame retardants are present in an amount of up to 10 or 30 wt% (p. 30, [0098]).  The HALS, hydroxybenzoate, ortho-hydroxytriazine and thioester meet applicants’ (iii).
Bonekamp teaches specific non-halogenated organic compounds, specific halogenated, nonphosphorus organic compounds and specific halogenated phosphorus compound (p. 30, [0098]-[0101]); however, does not teach specific examples of non-halogenated inorganic compounds.
Roth teaches flame retarding polymeric substrates by adding a small but efficient amount of synergistic mixture of 0.02-1 wt% of (b) at least one sterically hindered N-alkoxyamine (NOR), 0.1-9 wt% of (c) at least a metal salt of Roth teaches the N-alkoxyamines component (b) to include NOR 371 and NOR 116 (pp. 34-35), the metal salt of hypophosphorus acid to include that of aluminum salt (pp. 35-36), and the preferred halogenated flame retardants to include decabromodiphenyl ether, brominated diphenylethane, etc. (p. 37, ll. 5-9).  Roth shows that the inclusion of the aluminum hypophosphite to a combination of NOR and decabromodiphenyloxide can significantly decrease the total burning time of polypropylene composition and increase the UL 94 rating from V2 to V0 (Compare Comp. 7, Comp. 8 and Inv. 2 of Table 2, pp. 52-53), teaching that the combination of components (b)-(d) not only provides the polymers with excellent flame retardancy and self-extinguishing properties, but provides improved mechanical properties due to low loading levels of flame retardants, resistance towards hydrolysis and improved stability towards actinic irradiation (p. 53, ll. 2-6).
	Note Bonekamp also specifically lists the at least one hindered amine with 2,2,6,6-tetralkylpiperidine to include NOR 371 and NOR 116 (p. 28, [0091]) and the halogenated compounds to include decabromodiphenyl oxide, brominated diphenylethane, ethylene-bis(tetrabromophthalimide) etc. (p. 30, [00100]-[00101]).
Bonekamp, as Bonekamp teaches that non-halogenated inorganic compounds and halogenated, non-phosphorus compounds can be used as the flame retardant and Roth teaches that they can be used in combination with NOR HALS compounds to provide synergistic flame retardancy to polypropylene substrates. 
	Roth teaches the flame retardant as a mixture of 0.1-9 wt% of (c) at least a metal salt of hypophosphorus (phosphinic) acid and 0.1-9 wt% of (d) at least one organo-halogen flame retardant, and where the metal salt of hypophosphorus (phosphinic) acid and the organo-halogen flame retardant are present in a weight ratio of 1:5 to 20:1, suggesting a flame retardant product comprising 17-95 wt% of a metal salt of phosphinic acid.  Inventive example 5 exemplifies the inclusion of a flame retardant product containing 85% of a metal salt of phosphinic acid; therefore, a flame retardant product comprising at least 60 wt% of a metal salt of phosphinic acid is suggested by the teachings of Roth.
The ranges of each component taught by Bonekamp overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of prima facie obviousness.
Note, while the examiner recognizes that the claimed polypropylene composition is claims to “consists of”, applicants claim “a flame retardant product comprising a metal salt of phosphinic acid”, suggesting that additional flame retardants can be present, so long as at least the metal salt of phosphinic acid is present.
	Bonekamp in view of Roth is prima facie obvious over instant claims 1, 4, 7 and 18.
As to claim 19, Bonekamp teaches the photovoltaic module as comprising a top layer or coversheet, a top encapsulating layer, a PV cell, a second encapsulating layer, and a back layer (pp. 38-39).

Response to Arguments
Applicant's arguments filed August 14, 2021 have been fully considered but they are not persuasive. 
Applicants argue that in the examples of Roth, the amount of the metal salt of the hypophosphorous acid and the organo-halogen flame retardant together with a lower amount of the NOR was used so that the amount of the metal salt of hypophosphorous acid in the flame retardant product used in the examples of Roth is below 50 wt%, where the instant invention requires at least 60 wt% of a metal salt of phosphinic acid.
Bonekamp also refers to these compounds as hindered amine light stabilizers (pp. 27-28, [0090]-[0091]).  In that case, all of the examples of Roth require the inclusion of a flame retardant product containing a blend of at least 50 wt% metal salt of phosphinic acid and a brominated flame retardant.  
Alternatively, Inventive Example 5 in Table 2 exemplifies a combination of 5 wt% aluminum hypophosphite, 1 wt% brominated phosphate and 0.25 wt% NOR 371, suggesting a flame retardant product containing 83 wt% of a metal salt of phosphinic acid (excluding NOR 371) OR 80 wt% of a metal salt of phosphinc acid (including NOR 371 as a flame retardant).  

Applicants argue that Bonekamp essentially teaches away from using flame retardants, as the stabilized polypropylene layer disclosed by Bonekamp exhibits a low flame spread without the use of flame retardants.
Bonekamp teaches that flame retardants can be included in the compositions (p. 30, [0098]-[00101]) and actually exemplifies the inclusion of a halogen free FR and a halogenated FR in Examples 7, 8, 12 and 13. 
When Bonekamp mentions that “Useful inorganic FR typically require very high loadings of the composition to be effective”, he is referring to magnesium hydroxide, aluminum hydroxide, hydrotalcite, etc., as evidenced by WO ‘318 (p. 
Bonekamp teaches that organic phosphinates fail to provide UV and LTHA stabilization; however, the claimed phosphinates are not organic, those referred to by Bonekamp are not the same phosphinates as those taught by Roth.  Roth does suggest long term stability (p. 1, ll. 14-17) and aluminum hypophosphites are capable of meeting the heat aging requirements, as evidenced by Zucchelli  (Innovative flame retardant systems for polyolefins based on a novel phosphorous technology, International plastics additives and compounding conference; ADDCON World 2007, Paper 17, 12 pages) who shows that Phoslite B361C has a higher decomposition than polypropylene (page 3) and can provide long term UV stabilization when used in combination with a HALS compound (pp. 5-6) and give excellent performances in the high temperature oven test (pp. 6-7), and Levchik (Non-Halogenated Flame Retardant Handbook: Chapter 2 Phosphorus-based FRs, 2014, pp.17-74, specifically page 26) who shows that Phoslite B361C is a combination of hypophosphite salts with brominated FRs (p. 7).  At no point does Bonekamp teach any negative impacts when using a metal salt of phosphinic acid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Brieann R Johnston/Primary Examiner, Art Unit 1768